DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2021 has been entered.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities: it is suggested that “an” be inserted before “entirety” (claim 1, line 7 and claim 9, line 6).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In claim 1, lines 5-6, the limitation “a sidewall” renders the claim indefinite because the antecedent basis is unclear as to whether “a sidewall” refers to a new sidewall or to one of the “sidewalls” previously recited in line 3 of claim 1.  For examination purposes, the limitation in question will be interpreted as: a sidewall of the sidewalls.  Clarification is respectfully requested.
In claim 1, line 6, the limitation “a bottommost surface of the conductive fill layer” renders the claim indefinite because the antecedent basis is unclear as to whether “a bottommost surface of the conductive fill layer” refers to a new bottommost surface of the conductive fill layer or to “a bottommost surface of the conductive fill layer” previously recited in lines 3-4 of claim 1.  For examination purposes, the limitation in question will be interpreted as: the bottommost surface of the conductive fill layer.  Clarification is respectfully requested.
In claim 11, line 2, the limitation “a topmost surface of the cap element” renders the claim indefinite because the antecedent basis is unclear as to whether “a topmost surface of the cap element” refers to a new topmost surface of the cap element or to “a topmost surface of the cap element” previously recited in line 13 of claim 9.  For examination purposes, the limitation in question will be interpreted as: the topmost surface of the cap element.  Clarification is respectfully requested.
Claims 2-8 are rejected inasmuch as these claims depend from claim 1 and therefore inherit the indefiniteness of claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 15, 16, 18 and 19, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (8,084,346 B1, hereinafter “Guo”) in view of Xie et al. (US 8,772,168 B2, hereinafter “Xie ‘168”) and Huang et al. (US 8,507,979 B1, hereinafter “Huang”).
Regarding claim 1, Guo shows in Fig. 10 and related text a semiconductor device, comprising: 
a gate stack 174/182 (Col. 5, lines 16-18 and 50) over a semiconductor substrate 104 (Col. 2, lines 52-67); and
a spacer element 120 (Col. 3, line 29) extending along a sidewall of the gate stack, the spacer element having an inner sidewall closest to the sidewall of the gate stack, the inner sidewall having a lower portion with a first uniform slope and an upper portion with a second uniform slope, the second uniform slope being less than the first uniform slope, the upper portion of the inner sidewall extending from the lower portion of the inner sidewall to a topmost surface of the spacer element. 
Guo does not explicitly disclose the gate stack comprising a work function layer and a conductive fill layer, the work function layer extending along sidewalls and a bottommost surface of the conductive fill layer, a topmost surface of the conductive fill layer being above a topmost surface of the work function layer, the conductive fill layer having a sidewall extending from a bottommost surface of the conductive fill layer to the topmost surface of the conductive fill layer, entirety of the sidewall of the conductive fill 
Xie ‘168 teaches in Fig. 2D and related text the gate stack 101/103 comprising a work function layer 101 and a conductive fill layer 103 (Col. 4, lines 16-19 and 22-23);
a cap element 205 (Col. 4, line 52) over the gate stack, a dielectric material of the cap element being in physical contact with the topmost surface of the conductive fill layer, the cap element having a first width near the gate stack and a second width near an upper portion of the cap element, the second width being greater than the first width;
the spacer element 105 (Col. 4, line 19) extending along a sidewall of the cap element, an interface between the lower portion (having a vertical inner sidewall) and the upper portion (having a tapered inner sidewall) being above the topmost surface of the conductive fill layer; and 
a source/drain region 109 (Col. 4, line 20) extending into the semiconductor substrate 107 (Col. 4, line 20), a top surface of the source/drain region being above a bottom surface of the spacer element.

a portion of the conductive fill layer extending above a bottommost surface of the cap element 310 (Col. 5, line 7).
Guo, Xie ‘168 and Huang are analogous art because they each are directed to metal oxide semiconductor field effect transistors including replacement metal gate structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Guo with the specified features of Xie ‘168 and Huang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Guo’s device to form the gate stack to comprise a work function layer and a conductive fill layer, to form a cap element over the gate stack, a dielectric material of the cap element being in physical contact with the topmost surface of the conductive fill layer, the cap element having a first width near the gate stack and a second width near an upper portion of the cap element, the second width being greater than the first width, the spacer element extending along a sidewall of the cap element, an interface between the lower portion and the upper portion being above the topmost surface of the conductive fill layer, and to form a source/drain region e.g., a source/drain contact) short circuits (Xie ‘168: Abstract, lines 1-2 and Col. 6, lines 29-33), and in order to control a depth (d) of the sub-gate-trench 300 to achieve a predetermined target of the semiconductor device performance (Huang: Fig. 7; Col. 4, lines 63-65), and to adjust the height of the conductive fill layer and the height of the work function layer to fulfill requirement(s) of device performance (Huang: Col. 6, lines 26-29), respectively.
Regarding claim 2, Guo in view of Xie ‘168 and Huang disclose substantially the entire claimed invention, as applied to claim 1 above, including the gate stack further comprises a gate dielectric layer 174 (Guo: Fig. 10; Col. 5, lines 16-18).
Guo and Xie ‘168 do not disclose a first portion of the gate dielectric layer being interposed between the work function layer and the semiconductor substrate, and a second portion of the gate dielectric layer being interposed between the work function layer and the spacer element.

Guo, Xie ‘168 and Huang are analogous art because they each are directed to metal oxide semiconductor field effect transistors including replacement metal gate structures and one of ordinary skill in the art would have had a reasonable expectation of success to further modify Guo in view of Xie ‘168 and Huang with the specified features of Huang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Guo in view of Xie ‘168 and Huang to interpose a first portion of the gate dielectric layer between the work function layer and the semiconductor substrate, and to interpose a second portion of the gate dielectric layer between the work function layer and the spacer element, as taught by Huang, in order to enable a conformal deposition process (e.g., atomic layer deposition (ALD)) to be used to deposit a high-k gate dielectric layer during the replacement gate step of the manufacturing process, rather than having to form the high-k gate dielectric layer earlier in the flow as part of the dummy gate stack (Huang: Col. 4, lines 10-11).
Regarding claim 3, Guo in view of Xie ‘168 and Huang discloses the gate dielectric layer comprises hafnium oxide (Guo: Col. 5, lines 16-19).
Regarding claims 4 and 5, Guo in view of Xie ‘168 and Huang discloses the work function layer comprises a metal nitride, a metal carbide, or an aluminide, wherein 
Regarding claim 6, Guo in view of Xie ‘168 and Huang discloses the conductive fill layer comprises tungsten (Xie ‘168: Col. 4, lines 24-25; Huang: Col. 5, lines 37-39).
Regarding claim 7, Guo in view of Xie ‘168 and Huang disclose substantially the entire claimed invention, as applied to claim 1 above.
Guo and Huang do not disclose the upper portion of the inner sidewall and an imaginary plane extending from the lower portion of the inner sidewall towards a topmost surface of the cap element form an angle, and wherein the angle is in a range from about 1 degree to about 10 degrees.
Xie ‘168 teaches in Fig. 2D (please see Examiner’s annotations below) and related text the upper portion of the inner sidewall (of spacer element 105; Col. 4, line 19) and an imaginary plane extending from the lower portion of the inner sidewall towards a topmost surface of the cap element 205 (Col. 4, line 52) form an angle ([Symbol font/0x61]).

    PNG
    media_image1.png
    794
    1013
    media_image1.png
    Greyscale


Guo, Xie ‘168 and Huang are analogous art because they each are directed to metal oxide semiconductor field effect transistors including replacement metal gate structures and one of ordinary skill in the art would have had a reasonable expectation of success to further modify Guo in view of Xie ‘168 and Huang with the specified features of Xie ‘168 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Guo in view of Xie ‘168 and Huang such that the upper portion of the inner sidewall and an imaginary plane extending from the lower portion of the inner sidewall towards a topmost surface of the cap element form an angle, as taught by Xie ‘168, wherein the angle is in a range from about 1 degree to about 10 degrees, in order to reduce gate to contact shorts (Xie ‘168: Abstract, lines 1-2), and in order to optimize the performance of the device, respectively.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, it has been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1980).  Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found.  The instant Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
	Regarding claim 8, Guo in view of Xie ‘168 and Huang shows the lower portion of the inner sidewall and a top surface of the semiconductor substrate form an angle (90[Symbol font/0xB0]), and wherein the angle is in a range from about 85 degrees to about 95 degrees (Guo: Fig. 10).
Regarding claim 15, Guo shows in Fig. 10 and related text a semiconductor device, comprising: 
a gate stack 174/182 (Col. 5, lines 16-18 and 50) over a semiconductor substrate 104 (Col. 2, lines 52-67); and
a spacer element 120 (Col. 3, line 29) on a sidewall of the gate stack, the spacer element having an inner sidewall facing the sidewall of the gate stack, the inner sidewall having a lower portion with a first uniform slope and an upper portion with a second uniform slope, the second uniform slope being less than the first uniform slope, the upper portion of the inner sidewall extending from the lower portion of the inner sidewall to a topmost surface of the spacer element. 
Guo does not explicitly disclose the gate stack comprising a work function layer and a conductive fill layer, the work function layer extending along sidewalls and a bottommost surface of the conductive fill layer, a topmost surface of the conductive fill layer being above a topmost surface of the work function layer, the conductive fill layer having a uniform width as the conductive fill layer extends away from the topmost 
Xie ‘168 teaches in Fig. 2D and related text the gate stack 101/103 comprising a work function layer 101 and a conductive fill layer 103 (Col. 4, lines 16-19 and 22-23);
a cap element 205 (Col. 4, line 52) over the gate stack, a dielectric material of the cap element being in physical contact with the topmost surface of the work function layer, a width of the cap element increasing as the cap element extends away from the topmost surface of the conductive fill layer and toward a topmost surface of the cap element;
the spacer element 105 (Col. 4, line 19) on a sidewall of the cap element, the inner sidewall (of the spacer element) facing the sidewall of the cap element, at least a portion of the lower portion (having a vertical inner sidewall) being above the topmost surface of the conductive fill layer; and 

Huang teaches in Fig. 11 and related text the work function layer 280 (Col. 3, lines 65-66) extending along sidewalls and a bottommost surface of the conductive fill layer 330 (Col. 5, line 37), a topmost surface of the conductive fill layer being above a topmost surface of the work function layer, the conductive fill layer having a uniform width as the conductive fill layer extends away from the topmost surface of the work function layer and toward the topmost surface of the conductive fill layer.
Guo, Xie ‘168 and Huang are analogous art because they each are directed to metal oxide semiconductor field effect transistors including replacement metal gate structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Guo with the specified features of Xie ‘168 and Huang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Guo’s device to form the gate stack to comprise a work function layer and a conductive fill layer, to form a cap element over the gate stack, a dielectric material of the cap element being in physical contact with the topmost surface of the work function layer, a width of the cap element increasing as the cap element extends away from the topmost surface of the conductive fill layer and toward a topmost surface of the cap element, the spacer element on a sidewall of the cap element, the inner sidewall facing the sidewall of the cap element, at least a portion of the lower portion being above the topmost surface of the conductive fill layer, and to e.g., a source/drain contact) short circuits (Xie ‘168: Abstract, lines 1-2 and Col. 6, lines 29-33), and in order to control a depth (d) of the sub-gate-trench 300 to achieve a predetermined target of the semiconductor device performance (Huang: Fig. 7; Col. 4, lines 63-65), and to adjust the height of the conductive fill layer and the height of the work function layer to fulfill requirement(s) of device performance (Huang: Col. 6, lines 26-29), respectively.
Regarding claim 16, Guo in view of Xie ‘168 and Huang shows the gate stack further comprises a gate dielectric layer 174, a portion of the gate dielectric layer extending along the inner sidewall of the spacer element (Guo: Fig. 10; Col. 5, lines 16-18).
Regarding claim 18, Guo in view of Xie ‘168 and Huang disclose substantially the entire claimed invention, as applied to claim 15 above.
Guo in view of Xie ‘168 and Huang do not explicitly disclose a width of the gate stack is in a range from about 25 nm to about 35 nm.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Guo in view of Xie ‘168 and 
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, it has been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1980).  Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found.  The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions.  See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 19, Guo in view of Xie ‘168 and Huang shows a dielectric layer 102 extending along an outer sidewall of the spacer element, the outer sidewall of the spacer element being opposite to the inner sidewall of the spacer element (Guo: Col. 3, lines 35-37).
Claims 9-14, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0118835 A1, hereinafter “Lin”) in view of Huang et al. (US 8,507,979 B1) and Jangjian et al. (US 2015/0054029 A1, hereinafter “Jangjian”).
Regarding claim 9, Lin shows in Fig. 6 and related text a semiconductor device, comprising: 
a gate stack 120 ([0022], lines 1-4) over a semiconductor substrate 100 ([0021], lines 4-7), the gate stack comprising a work function layer 126 ([0022], lines 3-4) and a conductive fill layer 128 ([0022], line 4), the conductive fill layer being surrounded by the work function layer; 
a cap element 180 over the gate stack ([0028]-[0029]), a sidewall of the cap element having a lower portion with a first uniform slope and an upper portion with a second uniform slope, the second uniform slope being less than the first uniform slope, the upper portion of the sidewall of the cap element extending from the lower portion of the sidewall of the cap element to a topmost surface of the cap element; 
a spacer element 130 ([0021], line 9) having a first portion extending along a sidewall of the gate stack and a second portion extending along the sidewall of the cap element, the first portion of the spacer element having a first width, the second portion of the spacer element having a second width, the first width being greater than the second width; and
a source/drain region 132 ([0021], line 10), a top surface of the source/drain region being above a bottom surface of the work function layer.
Lin does not disclose a topmost surface of the conductive fill layer being above a topmost surface of the work function layer, the conductive fill layer having a sidewall extending from the topmost surface of the work function layer to the topmost surface of the conductive fill layer, entirety of the sidewall of the conductive fill layer being a planar sidewall; a portion of the cap element extending below the topmost surface of the 
Huang teaches in Fig. 11 and related text a topmost surface of the conductive fill layer 330 (Col. 5, line 37) being above a topmost surface of the work function layer 280 (Col. 3, lines 65-66), the conductive fill layer having a sidewall extending from the topmost surface of the work function layer to the topmost surface of the conductive fill layer, entirety of the sidewall of the conductive fill layer being a planar sidewall; 
a portion of the cap element 310 extending below the topmost surface of the conductive fill layer, the portion of the cap element comprising a dielectric material (Col. 5, lines 8-9).
Jangjian teaches in Fig. 10 and related text the source/drain region 230 extending into the semiconductor substrate 210 ([0041]).
Lin, Huang and Jangjian are analogous art because they each are directed to metal oxide semiconductor field effect transistors including metal/high-k gate structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin with the specified features of Huang and Jangjian because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin’s device to form a topmost surface of the conductive fill layer to be above a topmost surface of the work function layer, the conductive fill layer having a sidewall extending from the topmost surface of the work function layer to the topmost surface of the conductive fill layer, entirety of the sidewall of the conductive fill layer being a planar sidewall, and to form a portion of the cap 
Regarding claim 10, Lin in view of Huang and Jangjian disclose substantially the entire claimed invention, as applied to claim 9 above.
Lin in view of Huang and Jangjian do not explicitly disclose a width of the cap element at the topmost surface of the conductive fill layer is in a range from about 25 nm to about 35 nm.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Lin in view of Huang and Jangjian to form a width of the cap element at the topmost surface of the conductive fill layer to be in a range from about 25 nm to about 35 nm, in order to optimize the performance of the device.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1980).  Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found.  The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions.  See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 11, Lin in view of Huang and Jangjian disclose substantially the entire claimed invention, as applied to claim 9 above.
Lin in view of Huang and Jangjian do not explicitly disclose a width of the cap element at a topmost surface of the cap element is in a range from about 27 nm to about 37 nm.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Lin in view of Huang and Jangjian to form a width of the cap element at a topmost surface of the cap element to be in a range from about 27 nm to about 37 nm, in order to optimize the performance of the device.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1980).  Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found.  The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions.  See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 12, Lin in view of Huang and Jangjian disclose the cap element comprises silicon nitride or silicon oxynitride (Lin: [0028], lines 2-3).
Regarding claim 13, Lin in view of Huang and Jangjian disclose the gate stack further comprises a gate dielectric layer 124, the gate dielectric layer surrounding the work function layer (Lin: Fig. 6; [0022], lines 2-3).
Regarding claim 14, Lin in view of Huang and Jangjian disclose substantially the entire claimed invention, as applied to claim 9 above.
Lin does not explicitly disclose the spacer element comprises silicon nitride, silicon oxynitride, or silicon oxide.
Huang teaches in Fig. 11 and related text the spacer element 240 comprises silicon nitride, silicon oxynitride, or silicon oxide (Col. 3, lines 27-29).
Lin, Huang and Jangjian are analogous art because they each are directed to metal oxide semiconductor field effect transistors including metal/high-k gate structures 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Lin in view of Huang and Jangjian to form the spacer element to comprise silicon nitride, silicon oxynitride, or silicon oxide, as taught by Huang, in order to form an electrically insulating spacer element using a conventional, well-understood insulating material.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (8,084,346 B1) in view of Xie et al. (US 8,772,168 B2) and Huang et al. (US 8,507,979 B1) as applied to claims 15 and 19 above, respectively, and further in view of Xie et al. (US 2014/0217482 A1, hereinafter “Xie ‘482”).
Regarding claim 17, Guo in view of Xie ‘168 and Huang disclose substantially the entire claimed invention, as applied to claim 15 above.
Guo in view of Xie ‘168 and Huang do not disclose the topmost surface of the cap element is level with the topmost surface of the spacer element.
Xie ‘482 teaches in Fig. 13 and related text the topmost surface of the cap element 270 ([0038], lines 3-4) is level with the topmost surface of the spacer element 204/224 ([0021], line 14 and [0035], lines 1-3).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Guo in view of Xie ‘168 and Huang to form the topmost surface of the cap element to be level with the topmost surface of the spacer element, as taught by Xie ‘482, in order to optimize the mechanical properties of the cap element and the spacer element which are in physical contact with one another.
Regarding claim 20, Guo in view of Xie ‘168 and Huang disclose substantially the entire claimed invention, as applied to claim 19 above.
Guo in view of Xie ‘168 and Huang do not disclose a topmost surface of the dielectric layer is level with the topmost surface of the cap element.
Xie ‘482 teaches in Fig. 13 and related text a topmost surface of the dielectric layer 203 ([0023], lines 1-2) is level with the topmost surface of the cap element 270 ([0038], lines 3-4).
Guo, Xie ‘168, Huang and Xie ‘482 are analogous art because they each are directed to metal oxide semiconductor field effect transistors including replacement metal gate structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Guo in view of Xie ‘168 and Huang with the specified features of Xie ‘482 because they are from the same field of endeavor.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER M ALBRECHT/Examiner, Art Unit 2811